Citation Nr: 1758492	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-15 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder. 

3.  Entitlement to service connection for a bilateral shoulder disorder. 

4.  Entitlement to service connection for migraine headaches. 

5.  Entitlement to service connection for unilateral left diaphragmatic paralysis, to include as due to exposure to chemicals and/or vaccinations in service. 

6.  Entitlement to service connection for asthma, to include as due to exposure to chemicals and/or vaccinations in service.

7.  Entitlement to service connection for a neurological disorder, to include as due to exposure to chemicals and/or vaccinations in service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to January 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of that proceeding is associated with the record.

In January 2015, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.

The Board notes that the Veteran's appeal originally included the issues of entitlement to service connection for vertigo and hypertension.  However, in an October 2015 rating decision, the RO granted service connection for Meniere's syndrome (claimed as vertigo) and hypertension.  The AOJ's grant of service connection constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, those issues are no longer on appeal, and no further consideration is necessary.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board notes that additional evidence has been associated with the claims file since the most recent statement of the case.  However, in September 2017, the Veteran's representative submitted a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).    

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the claims for service connection for lumbar spine, cervical spine, and bilateral shoulder disorders, the Veteran was afforded VA examinations in connection with his claims in April 2015.  The examiner opined that the Veteran's lumbar spine, cervical spine, and bilateral shoulder disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  However, the examiner's only supporting rationale was that the Veteran's service treatment records did not document chronic lumbar spine, cervical spine, or bilateral shoulder disorders.  Moreover, the examiner did not address the Veteran's lay statements regarding the onset and ongoing nature of his symptoms.  Therefore, a remand is necessary to obtain additional VA medical opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271(1998).

Regarding the claim for service connection for migraine headaches, the Veteran was afforded a VA examination in April 2015.  The examiner opined that the Veteran's migraine headaches were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner stated that the Veteran's migraine headaches were first documented during an April 2009 VA examination.  However, the Board notes that the Veteran's private medical records document a history of migraine headaches prior to April 2009.  See, e.g., February 2009 private medical record.  Moreover, the examiner did not address the Veteran's testimony regarding the onset of his migraine headaches.  Therefore, a remand is necessary to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271(1998).

Regarding the claim for service connection for a neurological disorder, an April 2015 VA examiner stated that there was no clinical indication of any current neurological disorder affecting the upper or lower extremities.  However, the examiner did not address the significance of the positive special testing for the median nerve.  In addition, during the November 2012 Board hearing, the Veteran testified that his private physician attributed his neurological symptoms to sarcoidosis.  See November 2012 Board hearing transcript, at 18.  A June 2013 private medical record noted the Veteran's history of neurological symptoms and indicated that there was weak evidence for a diagnosis of sarcoidosis.  The Veteran's VA medical records also note possible diagnoses of sarcoidosis.  See, e.g., June 2014 VA neurology record.  For these reasons, a remand is necessary to obtain a VA examination that fully addresses the medical evidence of record and the Veteran's reported symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271(1998). 

Regarding the claims for service connection for unilateral left diaphragmatic paralysis and asthma, an April 2015 VA examiner opined that the disorders were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner stated that there was no indication that the Veteran was exposed to any "unusual" military vaccinations.  However, it is unclear whether the examiner considered the relationship between the Veteran's disorders and the vaccinations he did receive during service.   The examiner also stated that the Veteran's left diaphragmatic paralysis did not occur until January 2010.  However, the examiner did not address the medical evidence of record that noted the Veteran complained of chronic shortness of breath for years prior to his diagnosis.  See, e.g., December 2010 private medical record.  Moreover, the examiner did not address the Veteran's contention that his left diaphragmatic paralysis is related to a skiing accident during service.  See, e.g., May 2010 statement in support of claim.  Therefore, a remand is necessary to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271(1998).

Following the January 2015 remand, the AOJ requested that the Veteran identify any chemicals that he was exposed to during service; however, the Veteran did not respond.  On remand, the AOJ should afford the Veteran an additional opportunity to provide information regarding his alleged exposure to chemicals.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorders on appeal that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should provide the Veteran the opportunity to identify any chemicals to which he believes he was exposed to during service and that resulted in one of his claimed disorders. 

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a medical opinion as to the nature and etiology of any current lumbar spine disorder.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's has a lumbar spine disorder that manifested in or is otherwise causally or etiologically related to his military service, to include any symptomatology therein.  

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's lay statements regarding the nature and onset of his lumbar spine disorder (see, e.g., May 2010 statement in support of claim; November 2012 Board hearing transcript); 2) the January 1998 service treatment records that noted assessments of paraspinal muscle strains; 3) the June 1998 service treatment record that noted the Veteran complained of left flank pain moving to the lower right side; and 4) the April 2009 and April 2015 VA examination reports.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a medical opinion as to the nature and etiology of any current cervical spine disorder.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's has a cervical spine disorder that manifested in or is otherwise causally or etiologically related to his military service, to include any symptomatology therein.  

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's lay statements regarding the nature and onset of his cervical spine pain (see, e.g., May 2010 statement in support of claim; November 2012 Board hearing transcript); 2) the January 1998 service treatment records that noted assessments of paraspinal muscle strains; 3) the June 1998 service treatment record that noted an assessment of a left upper paraspinal muscle strain; and 4) the April 2009 and April 2015 VA examination reports.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a medical opinion as to the nature and etiology of any current bilateral shoulder disorder.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's has a bilateral shoulder disorder that manifested in or is otherwise causally or etiologically related to his military service, to include any symptomatology therein.  

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's lay statements regarding the nature and onset of his bilateral shoulder symptoms (see, e.g., May 2010 statement in support of claim; November 2012 Board hearing transcript); 2) the December 1997 service treatment record that noted an assessment of right shoulder pain and hyperflexed minor muscle overuse syndrome; 3) the January 1998 service treatment records that noted assessments of left shoulder musculoskeletal spasm and pain; 4) the June 1998 service treatment record that noted assessments of a scapular muscle spasm and shoulder strain; 5) the October 2000 report of medical history in which the Veteran reported having a painful or trick shoulder/elbow; and 6) the April 2009 and April 2015 VA examination reports.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After any additional records have been associated with the claims file, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a medical opinion as to the nature and etiology of any current migraine headaches.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's has migraine headaches that manifested in or are otherwise causally or etiologically related to his military service, to include any symptomatology therein.  

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's lay statements regarding the nature and onset of his migraine headaches (see, e.g., May 2010 statement in support of claim; November 2012 Board hearing transcript); 2) the service treatment records noting complaints of headaches (see, e.g., October 1997, January 1998, August 1998, and November 1999 service treatment records); 3) the October 2000 report of medical history that noted headaches; and 4) the April 2009 and April 2015 VA examination reports.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  After any additional records have been associated with the claims file, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a medical opinion as to the nature and etiology of any current unilateral left diaphragmatic paralysis.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's has unilateral left diaphragmatic paralysis that manifested in or is otherwise causally or etiologically related to his military service, to include a fall or any exposure to chemicals/vaccinations therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

8.  After any additional records have been associated with the claims file, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a medical opinion as to the nature and etiology of any current asthma.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's has asthma that manifested in or is otherwise causally or etiologically related to his military service, to include any exposure to chemicals or vaccinations therein.  

The examiner should also state whether it is at least as likely as not (50 percent probability or greater) that any current asthma was either caused by or aggravated by unilateral left diaphragmatic paralysis.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

9.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any neurological disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current neurological disorders related to the Veteran's reported symptoms.  

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise related to service, to include any injuries or exposure to any chemicals or vaccinations therein. 

The examiner should also state whether it is at least as likely as not (50 percent probability or greater) that the disorder was either caused by or aggravated by unilateral left diaphragmatic paralysis.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

10.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

11.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




